Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on March 20th, 2020 has been received and entered.
Claims 1-24 are pending and allowed with examiner’s amendment presented herein.
The Terminal Disclaimer filed on June 8th, 2021 has been approved.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020; 10/15/2020; 03/24/2021; and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Michael Schaldenbrand (Registration Number 47,923) on May 26th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claim 12 and 18.
Please amend claim 1 as follows:
Claim 1. (Currently Amended) A system for creating applications, comprising:
one or more processors; and 
at least one memory, wherein the one or more processors and the at least one memory implement:
a visual editing environment configured to receive code that defines an application using a declarative language from one or more developers, wherein the code includes a scene tree description; 
a code execution engine configured to operate on the code created in the visual editing environment to create a scene tree that defines properties and behaviours of the application based on the scene tree description, wherein the scene tree is a set of objects that collectively define the properties and actions of the application; and 
a publisher configured to publish the application, whereby instances of the application may be downloaded to respective client devices, wherein each instance of the application includes a respective instantiation of the scene tree,
wherein the scene tree description is editable via the visual editing environment, such that edits to the scene tree description are updated to the respective instantiations of the scene tree at runtime,
wherein the visual editing environment and the code execution engine enable creation, delivery, and editing of the digital asset during runtime, such that a plurality of end users using different devices can simultaneously experience a same behavior of the digital content asset during its creation and editing, and 
wherein the code execution engine governs execution of the code across a plurality of computer operating systems. 

Claim 12. (Canceled)

Claim 18. (Canceled)

--End--

Allowable Subject Matter
Claims 1-11, 13-17, and 19-24 are allowed and renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, De Magalhaes (Patent No. 9,910,640), discloses modeling the HTTP endpoints into a connected object graph and organizing the endpoints into a hierarchy of URL nodes. Moreover, Waggoner et al. (US Publication No. 2017/0315787), another prior art of record, discloses during program editing, a continuous loop of operations is performed to support interactive editing of the source code, including unparsing the structured tree representation to derive tokens, processing the tokens to generate an editable text-based representation of the source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 9th, 20211